       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 1 of 32




 STATE OF MINNESOTA                                                           DISTRICT COURT
 COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 Kacey White (individually),
 Charles Stotts (individually), and
 d/b/a Town Talk Diner & Gastropub,                PLAINTIFFS' SUMMONS

                               Plaintiff(s),
                                                   Civil No: __________________
                        vs.

 City of Minneapolis,
 Mayor Jacob Frey,

                               Defendant(s).

THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANTS BY AND
THROUGH THEIR ATTORNEY OF RECORD: GREGORY SAUTTER, OFFICE OF THE
CITY ATTORNEY, 350 S. FIFTH STREET, ROOM 210, MINNEAPOLIS, MN 55415.

    1. YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs' Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this Summons.

    2. YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS. You must
give or mail to the person who signed this summons a written response called an Answer within
21 days of the date on which you received this Summons. You must send a copy of your Answer
to the person who signed this Summons located at:

               Michael Healey
               Wagner, Falconer, & Judd, Ltd.
               100 South Fifth Street
               Suite 800
               Minneapolis, MN 55402

    3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to
the Plaintiffs' Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiffs should not be given everything
asked for in the Complaint, you must say so in your Answer.

     4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not answer within 21 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiffs




                                                                                            Ex. 1
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 2 of 32




everything asked for in the Complaint. If you do not want to contest the claims stated in the
Complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the Complaint.

    5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get
legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.

    6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered to
participate in an alternative dispute resolution process under Rule 114 of the Minnesota General
Rules of Practice. You must still send your written response to the Complaint even if you expect
to use alternative means of resolving the dispute.




 Dated: 01/07/21                                      WAGNER, FALCONER, & JUDD, LTD.

                                                      s/ Michael B. Healey_______________
                                                      Michael B. Healey, #0389283
                                                      Nathan B. Serr, #0339386
                                                      Cassandra M. Kuebler, #0402161
                                                      100 South Fifth Street, Suite 800
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 339-1421
                                                      Facsimile: (612) 392-3999
                                                      ATTORNEYS FOR PLAINTIFFS




                                               2

                                                                                          Ex. 1
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 3 of 32




 STATE OF MINNESOTA                                                          DISTRICT COURT
 COUNTY OF HENNEPIN                                             FOURTH JUDICIAL DISTRICT

 Kacey White (individually),
 Charles Stotts (individually), and
 d/b/a Town Talk Diner & Gastropub,                    PLAINTIFFS' COMPLAINT AND
                                                       DEMAND FOR JURY TRIAL
                                Plaintiff(s),

                          vs.                          Civil No: __________________

 City of Minneapolis,
 Mayor Jacob Frey,

                                Defendant(s).

TO: THE ABOVE-NAMED DEFENDANTS BY AND THROUGH THEIR ATTORNEY OF
RECORD: GREGORY SAUTTER, OFFICE OF THE CITY ATTORNEY, 350 SOUTH 5TH
STREET, ROOM 210, MINNEAPOLIS, MN 55415

Plaintiffs hereby allege as follows:

                                                PARTIES

       1.      Kacey White ("Kacey") and Charles Stotts ("Charles") (collectively "Plaintiffs")

are residents of Minneapolis, Minnesota.

       2.      Kacey and Charles are the owners of Town Talk Diner & Gastropub (“Town

Talk”) located at 2707 East Lake Street in Minneapolis, Minnesota.

       3.      Defendant the City of Minneapolis (“the City”) is a municipality incorporated in

the State of Minnesota.

       4.      Defendant Jacob Frey ("Mayor Frey") is the Mayor and chief executive of the

City, and resides in Minneapolis, Minnesota.




                                                   3

                                                                                          Ex. 2
          CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 4 of 32




                                     JURISDICTION AND VENUE

          5.      Jurisdiction is proper in Hennepin County, Minnesota because Kacey and Charles

reside in Hennepin County and the events giving rise to these claims arose in Hennepin County,

Minnesota, the Fourth Judicial District of Minnesota.

          6.      This Court has subject-matter jurisdiction over this case under 28 U.S.C. § 1331

because this action presents federal questions and seeks to redress deprivations of rights under

the United States Constitution pursuant to 42 U.S.C. § 1983.

          7.      Venue is proper in this District under 28 U.S.C. § 1391(e)(1) because the events

giving rise to these claims arose in Hennepin County, the Fourth Judicial District of Minnesota.


                                      FACTUAL ALLEGATIONS

A.        Background

          8.      On May 25, 2020, George Floyd died while in the custody of the Minneapolis

Police Department's Third Precinct officers, igniting moral outrage. A racial justice movement

deployed through the City of Minneapolis. Protests began to take place.

          9.      On May 26, 2020, hundreds of people surrounded the Minneapolis Police

Department's ("MPD") Third Precinct Station on the corner of Minnehaha Ave and East Lake

Street. Violence and destruction occurred in the surrounding area, creating a trail of property

damage.

          10.     On May 27, 2020 "the situation near Lake Street and Hiawatha in Minneapolis

[had] evolved into an extremely dangerous situation." 1 Fully aware of the serious safety issues




1
    https://twitter.com/GovTimWalz/status/1265849420035301384

                                                      4

                                                                                              Ex. 2
          CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 5 of 32




they created, Mayor Frey and the City stood back and watched as their failure to follow the

policies in place destroyed the businesses on Lake Street. 2

          11.      Residents and business owners near the MPD's Third Precinct noticed vehicles

dropping off pallets of bricks and other objects typically used to cause property destruction.

Police were notified and questioned regarding the activity. The residents and business owners

were told to "get the f#$@ out of the area" by the police.

          12.      On May 28, 2020, the City, at the direction of Mayor Frey, abruptly abandoned

the MPD's Third Precinct Station and the neighborhood streets relying on its protection. Rather

than seeking to restore order and protect the residents and property owners within the Third

Precinct, the City and Mayor Frey instead chose to surrender the area to rioters who set fire to

the community.

          13.      Kacey, Charles, and others, repeatedly pleaded with Mayor Frey and other local

leaders to put an end to the destruction of their property and the imminent dangers that were

posed to them as their neighborhood went up in flames. But the City and Mayor Frey failed to

protect Kacey and Charles' business, forcing Kacey and Charles to resort to litigation to address

Mayor Frey and the City's unacceptable response.

          14.      Kacey and Charles are residents and small business owners in the Minneapolis

neighborhood that was harmed by the May 2020 riots. They have worked full time for over four

years designing, stocking, renovating, and improving Town Talk to make it one of South

Minneapolis' finest and most popular restaurants.




2
    https://twitter.com/MayorFrey/status/1265876660093685761


                                                       5

                                                                                              Ex. 2
        CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 6 of 32




        15.      Located in a historic building, the local neighborhood diner Town Talk has become

an iconic restaurant on Lake Street. Mayor Frey and the City’s failure to quell several nights of

rioting, fires, and ransacking of local businesses resulted in Town Talk being engulfed in flames

and burnt to the ground.

        16.      The MPD, National Guard, and Minneapolis Local Leaders have policies in place

to address crowd control.

        17.      During the days of May 25, 2020 to May 28, 2020, the City and Mayor Frey

continuously deviated from these policies.

        18.      Due to Mayor Frey and the City’s failure to follow proper policy, Kacey and

Charles suffered irreparable harm by being subject to acts of violence, harassment, trespass, and

vandalism, inability to use their property, loss of police protection and public services, including

police, medical, and fire services; loss of business revenue; reduction in property value;

destruction of property; and other economic and non-economic injuries.

        19.      On May 29, 2020, the National Guard was mobilized in the City. Following the

policies the National Guard has in place, they restored peace and order to the City.

        20.      On or about September 22, 2020, Kacey and Charles submitted a request for

information from Mayor Frey and the City pursuant to the Freedom of Information Act. To date,

Mayor Frey and the City have failed to respond to this request.

B.      The Start of the Protests

        21.      Since the death of George Floyd on May 25, 2020, racial justice protests began to

fill the City.

        22.      Participants of the justice movements occupied the streets and sidewalks of the

City, especially in the neighborhood surrounding the Third Precinct.



                                                  6

                                                                                              Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 7 of 32




        23.        Peaceful protests soon developed into riots, creating a public safety concern. 3




3
 Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots (St. S. Rep. Oct. 2020).

                                                    7

                                                                                                       Ex. 2
            CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 8 of 32




            24.   As history has demonstrated, the killing of an unarmed black man in police

custody sparks an emphatic societal response.

                  A.     Trayvon Martin, killed by neighborhood watch in Florida in 2012.

                  B.     Michael Brown, killed by a police officer in Missouri in 2014.

                  C.     Philando Castile, killed by a police officer in Minnesota in 2016.

                  C.     EJ Bradford, killed by a police officer in Alabama in 2018.

                  D.     Willie McCoy, killed by a police officer in California in 2019.

            25.   On May 25, 2020 when indignation began, Minneapolis' local officials were

required to follow proper protocol, including the need to be on heightened alert.

            26.   However, executive leadership at the local level failed to distinguish between

demonstrators and rioters. Mayor Frey ultimately failed to provide the guidance Minnesotans

expect from their offices. 4


4
    Id. at 1.

                                                   8

                                                                                               Ex. 2
           CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 9 of 32




           27.   Mayor Frey initially tried to negotiate with and appease the rioters rather than

give law enforcement the authority to confront criminal acts with enough force to restore law and

order. 5

           28.   A primary responsibility of local elected officials is to protect the public. The

inaction on the part of Mayor Frey led to an increase in violence. 6

           29.   Mayor Frey's failure to call for additional police presence on May 25 and 26, 2020

allowed for the "second-most destructive period of local unrest in United States history" to

ensue. 7

C.         First Wave of Destruction

           30.   Two days later, on May 27, 2020, the protests evolved into a manageable number

of destructive crowds. Shortly after 10:30 p.m., that evening, the "situation near Lake Street and

Hiawatha [had] evolved into an extremely dangerous situation." 8

           31.   That evening, the first plea for everyone to leave the third precinct for the safety

of the public, and to allow firefighters and paramedics to attend to the violence and destruction

was made by Governor Tim Walz ("Governor Walz"). 9

           32.   The second plea came from Mayor Frey around 12:30 a.m., in the early morning

of May 28, 2020. 10




5
  Id.
6
  Id.
7
  Id. at 6.
8
  https://twitter.com/GovTimWalz/status/1265849420035301384
9
  Id.
10
   https://twitter.com/MayorFrey/status/1265876660093685761

                                                    9

                                                                                                Ex. 2
CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 10 of 32




                               10

                                                                   Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 11 of 32




        33.     Ignoring the pleas of the Minnesota local leaders, a significant (yet manageable)

number of malefactors took over East Lake Street. For over three hours that morning, East Lake

Street burned. 11

        34.     The small businesses and homes that weren’t engulfed in flames on that evening

were vandalized and destroyed.

        35.     The morning of May 28, 2020, Kacey and Charles arrived at Town Talk to assess

the damage after a night of violence and looting, finding the destruction to their restaurant to be

far worse than they could have imagined.




11
  https://twitter.com/ryahoward/status/1265904413933293568;
https://twitter.com/ChristianeWCCO/status/1265952993196888064

                                                   11

                                                                                              Ex. 2
CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 12 of 32




                               12

                                                                   Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 13 of 32




D.     Anticipating the Second Wave – Afternoon of May 28, 2020

       36.    Kacey and Charles looked at what was left of their historic restaurant, which had

not yet been burned but had been devastated by the amount of destruction. They then boarded up

the windows of Town Talk, hoping to prevent further damage from the riots that every

reasonable person knew would be coming that evening.




                                              13

                                                                                          Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 14 of 32




        37.      The media, including WCCO, KARE 11, KSTP, and Fox 9 openly began asking

where the elected leaders were, "what's the plan?", "who is in charge?", and "what are your

resources?" However, Mayor Frey's responsive news conference was "the strangest, most rattled,

evasive, and unclear news conference," providing no answers to the citizens of the City. 12

        38.      Proactively responding to another anticipated evening of destruction, at 5:00 p.m.

on May 28, 2020, Saint Paul requested that the National Guard be activated for the protection of

their city. No request came at that time from the City of Minneapolis.

        39.      At 8:30 p.m. that evening, Governor Walz observed that the activity surrounding

Lake Street was no longer appearing to be peaceful. 13

E.      The Third Precinct is Abandoned – Evening of May 28, 2020

        40.      A policy was in place to hold the Third Precinct without a loss of life using the

same non-lethal methods used previously in the week. 14

        41.      The City has a policy in place in the event of civil unrest. Mayor Frey consciously

chose to deviate from this policy.

        42.      Mayor Frey failed to acknowledge the seriousness of the situation and failed to

confront the lawlessness.

        43.      Cheryl Dorsey, a retired police sergeant commented "I do not know what kind of

intelligence they may have over there on that police department. I don't know how they could've

been caught off guard by this. But surely, someone should have realized that this situation was

very different from other incidents." 15


12
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 16, 18 (St. S. Rep. Oct. 2020) (citing 5/29/20
Tom Lunden Tweet).
13
   https://www.youtube.com/watch?v=gyQFzWo4j1k
14
   Id. at 27.
15
   http://www.cnn.com/TRANSCRIPTS/2020.05.29.html

                                                      14

                                                                                                         Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 15 of 32




        44.     As the chaos became more intense due the lack of police, the MPD were forced to

watch the escalation as they waited on a decision to be made by Mayor Frey regarding the Third

Precinct.

        45.     Minneapolis City Council Member Linea Palmisano stated "You can't let the

Third Precinct go, that would just be the epitome of ultimate chaos in our city," properly pointing

out that the decision should be made consistent with the City's policy. 16

        46.     Mayor Frey was informed by the MPD that they could hold the precinct solely

using non-lethal methods, but Mayor Frey refused to use those non-lethal methods to protect the

Third Precinct. 17

        47.     Minneapolis police officers were told they were not allowed to use the tools at

their disposal because it "looks bad," and therefore were not allowed to respond to the rioting in

the way they were trained to respond. 18

        48.     As Mayor Frey indecisively balanced politics with tactics, ignoring the advice of

Minneapolis' top law enforcement officials, destruction to the Third Precinct quickly escalated. 19

        49.     Some Minneapolis police officers were informed by the Longfellow Business

Association that "the police would be abandoning the precinct and would be leaving [the citizens

of Minneapolis] to defend for ourselves in the middle of a riot." 20




16
   Id.
17
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 24 (St. S. Rep. Oct. 2020) (citing Commander
Gerlicher's Written Testimony).
18
   Id. at 25 (citing Hearing 4, 1:27:20-1:27-50).
19
   Id. at 27.
20
   Id. at 11 (citing Hearing 4, 2:07:23-2:07:44).

                                                     15

                                                                                                      Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 16 of 32




        50.      Due to the failure of Mayor Frey and the City to provide the resources and

personnel needed, the MPD was forced into a defensive position during the rioting with no

ability to safely respond to and stop the looting and arson. 21

        51.      Commander Scott Gerlicher of the MPD described the destruction and the

inability of local police to control the rioting: "The situation was dire, and we needed assistance

immediately." 22

        52.      An untimely directive to abandon the Third Precinct finally came from Mayor

Frey through the Chief of Police. 23 Mayor Frey made the decision to evacuate the Third Precinct,

removing police officers from the neighborhood, and leaving the citizens of Lake Street to

defend themselves and their property. 24

        53.      Minneapolis police officers never had a situation where the Mayor, Governor, and

the Commissioner of Public Safety were making these types of decisions rather than the local

police. 25 Despite it being the MPD's responsibility to make such decisions, Mayor Frey actively

chose to deviate from the chain of command policy in place.

        54.      The citizens and business owners were not consulted, given an opportunity to

comment, or provided a hearing, regarding the directive to abandon the Third Precinct and to

leave citizens and business owners to fend for themselves.




21
   Id. at 18 (citing Commander Gerlicher's Written Testimony).
22
   Id. at 8 (citing Commander Gerlicher's Written Testimony).
23
   Id. at 24 (citing Commander Gerlicher's Written Testimony).
24
   https://www.mprnews.org/story/2020/05/28/minneapolis-wakes-up-to-destruction-after-night-of-protests
25
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 24 (St. S. Rep. Oct. 2020) (citing Hearing 4,
1:48:17-1:48:50).

                                                      16

                                                                                                         Ex. 2
         CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 17 of 32




          55.     As the Third Precinct fell it became apparent to the Commissioner of the

Minnesota Department of Public Safety and other State Officials that local leader, Mayor Frey,

could not handle it himself. 26

          56.     By 10:30 p.m., the Third Precinct had been taken over by rioters. 27




26
     Id. (citing Hearing 3, Part 2, 20:11-21:21).
27
     https://www.youtube.com/watch?v=gvQFzWo4jlk

                                                    17

                                                                                             Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 18 of 32




F.      Citizens Abandoned – Evening of May 29, 2020

        57.      As a result of Mayor Frey's decision to abandon the Third Precinct, one by one,

16 to 26 buildings in Sector Four of the Third Precinct caught fire as well. 28

        58.      Citizens were then forced to try and protect themselves and their property as it

became clear that the City and Mayor Frey were not keeping them safe. 29

        59.      With no firefighters in sight, Minneapolis residents, including two members of the

House of Representatives, Aisha Gomez and Hodan Hassan, struggled to put out the fires:

"@RepHassan and I spent 90 minutes trying to get a gas station fire put out. A basic City service.

When I have time and our community isn’t burning I will explain the dizzying game of

jurisdictional hot potato we experienced. This response is unacceptable." (emphasis added). 30



28
   https://www.kimt.com/content/news/30-fire-events-including-16-involving-structures-on-one-Minneapolis-street -
570832391.html; https://bringmethenews.com/minnesota-news/a-list-of-the-buildings-damaged-looted-in-
minneapolis-and-st-paul
29
   Id. at 18.
30
   https://twitter.com/RepAishaGomez/status/1266616114257235974

                                                       18

                                                                                                          Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 19 of 32




       60.     When business owners asked how to get police protection, the response was that

they did not know, and that citizens should try to get ahold of Mayor Frey's office or police

chief. There was never an answer from either of those offices. 31

       61.     Others who called 911 were told that if the situation was not "life threatening"

then the police would not get there for four days. 32

       62.     Some 911 calls were going completely unanswered. "The most serious types of

911 calls, which are usually responded to immediately, were unanswered for extended periods of

time because of the rioting." 33

       63.     The delays in response from Mayor Frey and the City, particularly for the most

serious 911 calls, allowed for more rioting, destruction, looting, and violence. 34

       64.     While the riots were ongoing, Mayor Frey and the Minneapolis City Council did

not call for more police officers on the street.

       65.     Although stationed nearby, firefighters did not enter the protest zone. 35

       66.     At one point during the riots, Minneapolis firefighters quit responding to arsons

and only responded to medical emergencies because even they did not feel safe without police




31
    Id. at 17 (citing Hearing 1, 1:03:14-1:04:43).
32
    Id. at 17 (citing Hearing 1, 1:46:42-1:47:46).
33
    Id. at 17, 18 (citing Hearing 4, 3:23:41-3:24:24; Commander Gerlicher's Written Testimony).
34
    Id. at 18.
35
   https://twitter.com/maxnesterak/status/1266213485026906113?ref_src=twsrc%5Etfw%7Ctwcamp%5Etweetembe
d%7Ctwterm%5E1266213485026906113%7Ctwgr%5Eshare_3&ref_url=https%3A%2F%2Fwww.mprnews.org%2
Fstory%2F2020%2F05%2F28%2Fminneapolis-wakes-up-to-destruction-after-night-of-protests;
https://www.mprnews.org/story/2020/05/28/minneapolis-wakes-up-to-destruction-after-night-of-protests

                                                   19

                                                                                                Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 20 of 32




protection. 36




        67.      As Lake Street businesses continued to burn, local protection was nowhere to be

found. 37 As publicly expressed by Minneapolis citizens:

                 A.       "They didn't protect our people. We were all on our own. The fire engine

was just sitting there, but they wouldn’t do anything." 38

                 B.       "Where is the Police??? Where are the firefighters??? Where is the

National Guard!??? . . . Not much else left on E. Lake St. to set on fire other than homes! . . .

What is next? Who will protect us? What is the plan?" 39




36
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 9 (St. S. Rep. Oct. 2020) (citing Hearing 4,
1:49:02-1:50:30).
37
   Id. at 18.
38
   Id. at 9 (citing https://www.startribune.com/manufacturer-that-burned-during-mpls-riots-plans-to-move-out-of-
the-city/571104922/).
39
   Id. at 17 (citing City of Minneapolis Data Practice Information 2, pgs. 119-120).

                                                        20

                                                                                                            Ex. 2
         CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 21 of 32




           68.     At 11:08 p.m. on May 29, 2020, in response to concerned citizens, the National

Guard tweeted that they were in Minneapolis and ready to assist the Minneapolis Fire

Department. However, the National Guard was still not activated. 40

           69.     At 11:30 p.m., Mayor Frey told the citizens of Minneapolis "for our Minneapolis

firefighters to respond, the area of the fire must be secure so they can focus on fighting the fire

without risking their own safety." 41 However, Mayor Frey did not bring in the National Guard or

MPD into the area to secure it.

           70.     After over an hour of Lake Street burning, there were still no police officers or

National Guard in sight. 42

           71.     Sara Sidner, a CNN National Correspondent commented "I have never seen a

situation like this. I've never seen a situation where a precinct, a police department precinct, is on

fire, and there is absolutely no authority out there to try and control the situation." 43

G.         Minnesota National Guard is Mobilized

           72.     After five (5) hours of roaring flames destroying Lake Street, at 3:30 a.m. Town

Talk was set ablaze. Not a single public official, police officer, firefighter or member of the

Minnesota National Guard was around. 44

           73.     State Senator Patricia Torres Ray ("Ray") called Governor Walz directly, pleading

for help as she reiterated that "her district was on fire and there weren't any police there and there




40
     https://twitter.com/MNNationalGuard/status/1266219821840109569
41
     https://twitter.com/MayorFrey/status/1266585209337786369
42

https://twitter.com/maxnesterak/status/1266213485026906113?ref_src=twsrc%5Etfw%7Ctwcamp%5Etweetembed
%7Ctwterm%5E1266213485026906113%7Ctwgr%5Eshare_3&ref_url=https%3A%2F%2Fwww.mprnews.org%2F
story%2F2020%2F05%2F28%2Fminneapolis-wakes-up-to-destruction-after-night-of-protests
43
   http://www.cnn.com/TRANSCRIPTS/2020.05.29.html
44
   https://twitter.com/CathyWurzer/status/1266312114739843074; https://www.twincities.com/2020/07/04/they-
have-lost-control-how-minneapolis-leaders-failed-to-stop-their-city-from-burning/

                                                      21

                                                                                                   Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 22 of 32




weren't any firefighters. There was no social control." 45 Regular citizens' calls for help remained

unanswered.

        74.      Major General Jon Jensen, Adjutant General of the Minnesota National Guard,

finally had to tell Governor Walz that the Minnesota National Guard was going to protect the

firefighters until the city had the situation under control again. 46




        75.      It was not until 3:45 a.m. that the plan to use the National Guard was ordered in. 47

        76.      The Minnesota National Guard was not fully mobilized in the City of Minneapolis

until four days after the first building was burned. 48


45
   https://www.youtube.com/watch?v=gyQFzWo4j1k
46
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 9 (St. S. Rep. Oct. 2020) (citing Hearing 3,
2:12:15-2:14:46).
47
   https://www.youtube.com/watch?v=gyQFzWo4j1k
48
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 2 (St. S. Rep. Oct. 2020) (citing Commander
Gerlicher's Written Testimony; https://www.cbsnews.com/news/tim-walz-minnesota-governor-fully-mobilizes-
national-guard-first-time-in-history-george-floyd-death-protests/).

                                                      22

                                                                                                       Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 23 of 32




        77.     However, they were too late. At 4:27 a.m., Ray tweeted "My district is in flames.

Many buildings collapsing right now. Fires going on for hours and no firefighters arrived to the

area. Stores, restaurants, post office, barbershops, salons, gone! (crying emoticon)

#Minneapolis." 49

        78.     Mayor Frey and the City's failure to control the significant (yet manageable)

number of malefactors on Lake Street resulted in his failure to protect Town Talk. At 4:45 a.m.,

the historic restaurant continued to burn.

H.      The Aftermath – Morning of May 29, 2020

        79.     At 8:19 a.m. that morning, all that remained of Town Talk was its iconic sign

demolished under a pile of rubble. 50




49
  https://twitter.com/TorresRayMN/status/1266300203016916993
50
  https://twitter.com/ShadowFoxMT/status/1272287041569591298;
https://twitter.com/motarola123/status/1266358392148369415

                                                  23

                                                                                            Ex. 2
CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 24 of 32




                               24

                                                                   Ex. 2
       CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 25 of 32




        80.      The destruction to Lake Street's local businesses by fires set during the rioting

was so severe that members of the Federal Bureau of Alcohol, Tobacco and Firearms National

Response Team were sent to Minneapolis to investigate. 51

        81.      "Politics, personal agendas, and personal feelings prevented police officers from

protecting the citizens of Minneapolis and the destruction of property." 52

        82.      The City's response was an "abject failure" as proclaimed by Governor Walz. 53




51
   Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, 9 (St. S. Rep. Oct. 2020) (citing
https://www.kare11.com/article/news/local/george-floyd/atf-national-response-team-requested-to-help-investigate-
business-fires-in-minneapolis-st-paul/89-694e445e-e812-4761-94cf-
ef00f90d0b65#:~text=Members%20of%20the%20Bureau%20of,spokesperson%20with%20the%20ATF%20St.)
52
   Id. at 25 (citing Hearing 4, 2:14:13-2:14:43).
53
   https://wwww.startribune.com/gov-tim-walz-laments-abject-failure-of-riot-response/570864092/

                                                       25

                                                                                                          Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 26 of 32




       83.     Mayor Frey and the City failed to react to the seriousness of the riots and danger

to Minnesotans and they failed to comply with policies to confront and stop the rioters. As a

result of Mayor Frey and the City's failed leadership, Kacey and Charles suffered damages in

excess of $4,500,000.00.

                                          COUNT ONE

                     PROCEDURAL DUE PROCESS – 42 U.S.C. § 1983

       84.     Kacey and Charles restate all other allegations in this complaint and incorporate

them by reference herein.

       85.     Kacey and Charles have constitutionally protected property rights, as defined by

Federal and Minnesota state law, to exclude others from their property and to the use and quiet

enjoyment of their property.

       86.     Mayor Frey and the City have infringed on those rights by: 1) negotiating with

and appeasing rioters; 2) assisting and allowing an indefinite, unpermitted obstruction of the

public streets, and sidewalks of the City, thereby denying Kacey and Charles access to their

property; and 3) assisting and allowing the pervasive vandalism and trespasses against Kacey

and Charles' property, thereby denying Kacey and Charles the ability to use their property and

exclude others from it.

       87.     Mayor Frey and the City have infringed on Kacey and Charles' constitutionally

protected rights without providing Kacey or Charles with any due process before depriving them

of these rights, or providing any recourse following the deprivation of rights. In particular,

Mayor Frey and the City failed to provided Kacey or Charles with notice or opportunity to be

heard before or after denying them of their rights to access their property, use their property, and

exclude others from their property.



                                                 26

                                                                                                 Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 27 of 32




        88.     Mayor Frey and the City have done so pursuant to City policy as created, ratified,

and authorized by City policymakers, including Mayor Frey, without any notice to Kacey or

Charles or opportunity for them to be heard.

        89.     As a direct result of Mayor Frey and the City's actions, Kacey and Charles have

been denied regular and customary use of, access to, and enjoyment of their property, including

the ability to walk to their business without obstruction, the ability to prevent and remedy

vandalism, and the ability to prevent trespasses and theft against their property.

        90.     Kacey and Charles have been harmed by this deprivation, including through loss

of revenue, loss of property value, damages to property, and other damages.

        91.     As a result of Mayor Frey and the City's acts or omissions, Kacey and Charles

suffered losses including their building, lost restaurant revenues, loss of business, and future

income.

                                            COUNT TWO

                       SUBSTANTIVE DUE PROCESS – 42 U.S.C. § 1983

        92.     Kacey and Charles restate all other allegations in this complaint and incorporate

them by reference herein.

        93.     Kacey and Charles have a right pursuant to substantive due process to be

protected from state-created dangers. "Minnesotans have a right to government protection from

these [aforementioned] criminal acts." 54

        94.     Mayor Frey and the City's actions, assistance, and allowance of rioters and looters

greatly increased the likelihood of property damage, loss of business revenue, personal injury,

loss of use of property, and other damages to Kacey and Charles.


54
  Scott Newman & Warren Limmer, Joint Transportation & Judiciary & Public Safety Committee, Review of
Lawlessness & Government Responses to Minnesota's 2020 Riots, (St. S. Rep. Oct. 2020).

                                                    27

                                                                                                    Ex. 2
           CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 28 of 32




            95.    "[E]lected local leaders identified with the causes promoted by the demonstrators,

causing them to lose sight of their responsibility to protect the public from criminal acts

committed during the riots." 55

            96.    All damages suffered, and still to be suffered, by Kacey and Charles were and are

foreseeable.

            97.    Mayor Frey and the City acted with deliberate indifference to the known and

obvious harm that would be suffered by Kacey and Charles.

            98.    Mayor Frey and the City have done so pursuant to City policy as created and

ratified by City policymakers, including Mayor Frey.

            99.    "Elected officials like . . . Mayor Frey, and the Minneapolis City Council believe

that increasing the presence of law enforcement and the Minnesota National Guard causes more

rioting than ending it. Protesting is a First Amendment right; rioting is a criminal act. The First is

protected while the second needs to be stopped." 56

            100.   As a result of Mayor Frey and the City's acts or omissions, Kacey and Charles

suffered losses including their building, lost restaurant revenues, loss of business, and future

income.

                                           COUNT THREE

                            NEGLECT TO PREVENT – 42 U.S.C. § 1986

            101.   Kacey and Charles restate all other allegations in this complaint and incorporate

them by reference herein.

            102.   Mayor Frey and the City were constitutionally required to use reasonable

diligence to prevent or aid in preventing the commission of any wrongs conspired to be done.


55
     Id. at 1.
56
     Id. at 27.

                                                    28

                                                                                                Ex. 2
        CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 29 of 32




          103.   Mayor Frey and the City neglected or refused to prevent the aforementioned

wrongful acts from being committed and thus, are liable to Kacey and Charles for all damages

caused by such wrongful acts.

          104.   Public safety is a core function of government, and the government failed to

protect its citizens during the 2020 riots in Minnesota. 57

          105.   "Mayor Frey's decision-making, combined with the Minneapolis City Council's

call to defund and dismantle the police, caused initially peaceful protests to explode into riots

that swept across the United States." 58

          106.   The failure of the largest city in Minnesota to fully fund its police force puts the

entire state in danger. 59

          107.   The "spread of violence, including the fall of the Third Precinct, could have been

avoided or at least severely curtailed had Mayor Frey given local law enforcement the authority

to use non-legal tools and resources at their disposal." 60

          108.   "Our highly trained Minnesota National Guard and local police officers

understood how to protect Minnesota from riots, but . . . Mayor Frey got in their way." 61

          109.   Mayor Frey and the City knew that there would be more looting and riots the

nights of May 27 – 29, 2020, but took no visible steps to prevent the destruction.

          110.   As a result of Mayor Frey and the City's acts or omissions, Kacey and Charles

suffered losses including their building, lost restaurant revenues, loss of business, and future

income.




57
   Id. at 12.
58
   Id. at 43.
59
   Id. at 18.
60
   Id. at 43.
61
   Id. at 27.

                                                   29

                                                                                                 Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 30 of 32




                                          COUNT FOUR

                                   TAKING – 42 U.S.C. § 1983

       111.    Kacey and Charles restate all other allegations in this complaint and incorporate

them by reference herein.

       112.    Kacey and Charles have constitutionally protected property rights to use and

enjoy their property and to exclude others from their property under 42 U.S.C. § 1983 and Minn.

Const., Art. 1, Section 13.

       113.    Mayor Frey and the City have deprived Kacey and Charles of those rights by

affirmatively assisting and allowing an indefinite, unpermitted invasion and obstruction of the

public rights-of-way that provide access to Kacey and Charles' private property, as well as by

affirmatively assisting and allowing the physical invasion of Kacey and Charles' private property

by rioters and looters.

       114.    Mayor Frey and the City have done so pursuant to City policy as created and

ratified by City policymakers, including Mayor Frey.

       115.    Kacey and Charles have not received compensation of their property rights.

       116.    Mayor Frey and the City's actions constitute an unlawful taking for private use

and/or an unlawful taking for public use without just compensation, which has caused Kacey and

Charles economic harm, including through a loss of property value, loss of business revenue, and

loss of investment-backed expectations.

       117.    As a result of Mayor Frey and the City's acts or omissions, Kacey and Charles

suffered losses including their building, lost restaurant revenues, loss of business, and future

income.




                                                 30

                                                                                               Ex. 2
      CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 31 of 32




                                          COUNT FIVE

                   FREEDOM OF INFORMATION ACT – 5 U.S.C. § 552

       118.    Kacey and Charles restate all other allegations in this complaint and incorporate

them by reference herein.

       119.    Kacey and Charles have constitutionally protected right to access government

data under 5 U.S.C. § 552 and Minn. Stat. § 13.03.

       120.    Under the Freedom of Information Act (FOIA), an agency must respond to

requests within 20 business days. (5 U.S.C. § 552(a)(6)).

       121.    Under the Government Data Practices Act, responses to requests from a data

subject must be immediate if possible, or within ten business days. Responses to requests for

public data must be in a prompt manner and within a reasonable time. (Minn. Stat. § 13.03, subd.

2(a); Minn. Rules, part 1205.0300).

       122.    On or about September 22, 2020, Kacey and Charles, through counsel, submitted

a request for information from Mayor Frey and the City pursuant to the FOIA. To date, Mayor

Frey and the City have failed to respond to this request.

       123.    As a result of Mayor Frey and the City's acts or omissions, Kacey and Charles are

entitled to damages to be determined at trial.

                                        JURY DEMAND

       Kacey and Charles demand a trial by jury.




                                                 31

                                                                                            Ex. 2
    CASE 0:21-cv-00371-WMW-KMM Doc. 1-1 Filed 02/08/21 Page 32 of 32




                                 PRAYER FOR RELIEF

     I.     Judgment in favor of Kacey and Charles and against Mayor Frey and the City for

            actual damages in excess of $4,500,000.00;

     II.    Prejudgment interest at the maximum rate allowed by law;

     III.   Kacey and Charles' costs of investigation, costs of suit, and reasonable attorney’s

            fees; and

     IV.    All such other and further monetary, injunctive, and declaratory relief as the Court

            may deem just and proper.



Dated: 01/07/21                                       WAGNER, FALCONER, & JUDD, LTD.

                                                      s/ Michael B. Healey ___________________
                                                      Michael B. Healey, #0389283
                                                      Nathan B. Serr, #0339386
                                                      Cassandra M. Kuebler, #0402161
                                                      100 South Fifth Street, Suite 800
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 339-1421
                                                      Facsimile: (612) 392-3999
                                                      ATTORNEYS FOR PLAINTIFFS




                                             32

                                                                                         Ex. 2
